820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone HURT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-6528.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided June 9, 1987.

Tyrone Hurt, appellant pro se.
Before RUSSELL, HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Tyrone Hurt appeals from the district court order dismissing without prejudice his petition for habeas corpus.  A review of the record and the district court's opinion discloses that Hurt's appeal is without merit.   See Swain v. Pressley, 430 U.S. 372 (1977).  Hurt may refile his petition in the proper court in the District of Columbia.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hurt v. USA, C/A No. 87-19-AM (E.D.Va., Jan. 6, 1987).  Hurt's motion for appointment of counsel is denied.


2
AFFIRMED.